DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 and 21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 3/25/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 12 and 21 are objected to because of the following informalities:  
Claims 1 and 21 respectively reciting “among the plurality of antennas” should read --among the plurality of near field communication antennas-- for clarity. 
Claim 12 reciting “the plurality of antennas” should read --the plurality of near field communication antennas-- for clarity. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6-12 respectively reciting “one or more antennas” is indefinite, since it’s unclear whether these antennas are related to the “plurality of…antennas” recited in claim 1. 
Claim 13 is rejected for depending on claim 12. 
Claim 14 reciting “in a case where the object detected by the touch panel is a terminal device that is able to communicate with the antennas” is indefinite, since there is insufficient antecedent basis for “the antennas” in the claim. It’s unclear whether these antennas relate to the “plurality of near field communication antennas” recited in claim 1. 
Claim 15 is rejected for depending therefrom. 
Claims 16 and 18 respectively reciting “similar to a shape of the contact surface” is indefinite, since scope of “similar” cannot be ascertained, i.e., the term “similar” is ambiguous in that it’s unclear whether the recited “shape” is same or different from “the contact surface”. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Hou” (US 2014/0087658). 
Claim 1: Hou discloses an antenna module comprising: 
a touch panel 201 (Fig. 5b) that detects an object (user) that has been brought into contact or proximity (¶¶ [0055]-[0056]); 
a plurality of near field communication antennas 21 [0060] arranged superposing the touch panel; and 
a control unit 223 (Fig. 4) that controls the antennas [0055], 
Hou fails to expressly teach wherein the control unit starts driving a drive target antenna which is one or more antennas that correspond to a contact position or proximity position of the object detected by the touch panel, from among the plurality of antennas.
However, Hou teaches [0055] “The control circuit 223 is adapted to control the communication antenna 21 to make it perform a communication function corresponding to the communication antenna 21 during an idle state of performing the electrode function; the communication processing function circuit 220 is adapted to perform a corresponding process on the signal received and/or transmitted by the communication antenna 21 when the communication antenna 21 performs the communication function; and the touch-display screen processing function circuit 221 is adapted to determine whether 
Hou further teaches [0058] “as shown in FIG. 5b which is another schematic diagram illustrating that the electrode in the touch-display screen 20 is reused as the communication antenna 21, four symmetrical DRIVER electrodes (or four symmetrical SENSOR electrodes) on the touch screen body 201 included in the touch-display screen are connected with the control circuit 223 via interfaces Ant1 and Ant1.sub.--1 and interfaces Ant2 and Ant2.sub.--2 respectively, thereby the interfaces Ant1 and Ant1.sub.--1 form a dipole antenna, and the interfaces Ant2 and Ant2.sub.--2 form another dipole antenna, an dipole antenna array may be formed by setting dimensions of the dipole antennas, and using the dipole antenna array as the communication antenna 21 can obtain higher gain and direction coefficient.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Hou’s invention such that wherein the control unit starts driving a drive target antenna which is one or more antennas that correspond to a contact position or proximity position of the object detected by the touch panel, from among the plurality of antennas, in order to make it perform a communication function corresponding to the communication antenna, and further facilitate higher gain and direction coefficient. 

Claims 2 and 3: Hou discloses the antenna module according to claim 1, wherein the control unit starts driving a most proximate antenna that is nearest the contact position or proximity position, as the drive target antenna (see [0055] and [0058]); 
wherein the control unit starts driving one or more antennas that are adjacent to the most proximate antenna, in addition to the most proximate antenna, as the driving target antenna (see [0055] and [0058]).

wherein the control unit once again starts driving the drive target antenna after a prescribed time has elapsed from stopping the drive target antenna.
However, Hou teaches [0063] “If the communication antenna 21 is an NFC antenna, the control circuit 223 may control the communication antenna to make it perform an NFC communication function during an idle state of performing the electrode function, and the control circuit 223 may also control the communication processing function circuit 220 to make it operate in an active mode or in a passive mode. In the active mode, the communication processing function circuit 220 initiates communications with other devices via the NFC antenna actively, and in the passive mode, the communication processing function circuit 220 detects a signal transmitted from other devices and received by the NFC antenna passively. The communication processing function circuit 220 may also pack a signal to be transmitted by the NFC antenna by using an NFC protocol and deliver the packed signal to the NFC antenna for transmitting, or after the NFC antenna receives a signal, the communication processing function circuit 220 may unpack the received signal by using the NFC protocol and then perform some processes. The NFC protocol may include but not limit to various near field non-contact communication technical protocols such as ISO/IEC18092, ISO14443, MIFARE and Felica.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hou’s invention such that wherein the control unit stops the drive target antenna after communication processing carried out by the drive target antenna has ended, wherein the control unit once again starts driving the drive target antenna after a prescribed time has elapsed from stopping the drive target antenna, in order to make the plurality of near field antennas operate in an active mode or in a passive mode, thereby achieving communication diversity. 



Claims 14 and 16: Hou discloses in a case where the object detected by the touch panel is a terminal device 7-4 (Fig. 7) that is able to (inherently) communicate with the antennas, the control unit 223 (Fig. 4) starts driving the drive target antenna 7-11 (Fig. 7) (this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); 
wherein, in a case where a shape of a contact surface, of the object, that makes contact with the touch panel is similar to a shape of the contact surface of the terminal device, which is registered in advance, the control unit determines that the object is the terminal device [0075].

Claim 17: Hou discloses the antenna module according to claim 1, wherein, in a case where the object detected by the touch panel is an object (any touch “capacitance”, [0074]) other than a finger of a user, the control unit (using 7-3, Fig. 7) starts driving the drive target antenna 7-11.

Method claim 21 recite limitations that are same in scope to those in claim 1. Therefore, claim 21 is rejected for the same reason(s) given in claim 1 above. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (cited above) in view of “Peng” (US 2014/0145982). 
Claims 9 and 10: Hou fails to expressly teach wherein the control unit estimates a movement direction of the contact position or proximity position with reference to a locus of movement of the contact position or proximity position, and starts driving one or more antennas that correspond to the estimated movement direction; 
wherein, in a case where a plurality of contact positions or proximity positions have been detected within a prescribed time by the touch panel, the control unit starts driving, as a first driven antenna, one or more antennas that correspond to a contact position or proximity position that is first detected.
Peng discloses an antenna module (Fig. 1) comprising all elements that are recited in claim 1 (e.g., touch panel 100, plurality of NFC antennas 200 and a control unit 300, 400 that controls the antennas). 
Peng teaches [0031] “As described above, the disclosed touch panel and the disclosed control method thereof use a control sensor to detect whether an antenna combined with a touch panel is going to start operating and whether an antenna combined with the touch panel stops operating and use array control to stop operation of touch sensing elements corresponding to an antenna starting operating and re-activate operation of touch sensing elements corresponding to a stopped antenna so as to avoid communication interference to the communication in the touch panel with both touch sensing and antenna communication functions.” (See also [0021]-[0022].)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hou’s antenna module such that wherein the control unit estimates a movement direction of the contact position or proximity position with reference to a locus of movement of the contact position or proximity position, and starts driving one or more antennas that . 

Allowable Subject Matter
Claims 6-8, 11, 13, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terada et al. (US 2017/0031499)
Ikeda et al. (US 2017/0279198)
Liu (US 2013/0271399)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845